            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 1 of 6 Page ID #:4795

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-00278-ODW-8

 Defendant     Jorge Ramos aka Miguel Quintanilla                            Social Security No. N         O   N   E
       Gustavo Alvarenga
       also known as Miguel Quintanilla
                                                                             (Last 4 digits)
       also known as Poison also known as
 akas: Jorge Alberto Ram

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Jan.    4    2021

  COUNSEL                                                               Mark Windsor , panel
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 16: 21:846 CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE AND DISTRIBUTE CONTROLLED
          SUBSTANCES
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     60 months on Count Sixteen of the Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years
under the following terms and conditions:


    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
       Services Office and Second Amended General Order 20-04.


    2. The defendant shall not commit any violation of local, state, or federal law or ordinance.



CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 2 of 6 Page ID #:4796

 USA vs.     Jorge Ramos aka Miguel Quintanilla                     Docket No.:   CR 17-00278-ODW-8

    3. During the period of community supervision, the defendant shall pay the special assessment in accordance
       with this judgment's orders pertaining to such payment.


    4.    The defendant shall cooperate in the collection of a DNA sample from himself.


    5.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
          to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not
          to exceed eight tests per month, as directed by the Probation Officer.


    6.    During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
          counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation
          and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include
          counseling and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall
          reside in the treatment program until discharged by the Program Director and Probation Officer.



    7. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
       includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
       abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period
       of supervision.


    8. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
       treatment to the aftercare contractors during the period of community supervision. The defendant shall
       provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
       to pay, no payment shall be required.

    9.    The defendant shall comply with the immigration rules and regulations of the United States, and if deported
          from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant
          is not required to report to the Probation & Pretrial Services Office while residing outside of the United
          States; however, within 72 hours of release from any custody or any reentry to the United States during the
          period of Court-ordered supervision, the defendant shall report for instructions to the United States
          Probation Office located at: the 300 N. Los Angeles Street, Suite 1300, Los Angeles, CA 90012-3323

    10.   The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
          passport or any other form of identification in any name, other than the defendant's true legal name, nor
          shall the defendant use, any name other than the defendant's true legal name without the prior written
          approval of the Probation Officer.

    11.   The defendant shall not associate with anyone known to the defendant to be a member of the Mara
          Salvatrucha (MS-13) Gang and others known to the defendant to be participants in the MS-13 Gang's

CR-104 (wpd 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2
            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 3 of 6 Page ID #:4797

 USA vs.     Jorge Ramos aka Miguel Quintanilla                     Docket No.:   CR 17-00278-ODW-8

          criminal activities, with the exception of the defendant's family members. The defendant may not wear,
          display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other
          clothing that defendant knows evidence affiliation with the MS-13 Gang, and may not display any signs
          or gestures that defendant knows evidence affiliation with the MS-13 Gang.

    12.   As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant
          to be a location where members of the MS-13 Gang meet or assemble.


       13. The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email
accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s control, to a
suspicion-less search conducted by a United States Probation Officer or law enforcement officer at any time of the
day or night by any law enforcement or probation officer, with or without a warrant. Failure to submit to a search
may be grounds for revocation. If stopped or questioned by a law enforcement officer for any reason, defendant
shall notify that officer that defendant is on federal supervised release and subject to a search. The defendant shall
warn any other occupants that the premises may be subject to searches pursuant to this condition.

The Court recommends the defendant to be housed in the Terminal Island facility to facilitate a medical
evaluation and treatment for his jaw, hernia and surgery as needed.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of this Court.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the particular
sentence to be imposed, shall consider --

    1. The nature and circumstances of the offense and the history and characteristics of the defendant;
    2. The need for the sentence imposed --
          a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
             punishment for the offense;
          b. To afford adequate deterrence to future criminal conduct;
          c. To protect the public from further crimes of the defendant; and
          d. To provide the defendant with needed correctional treatment in the most effective manner.
    3. The kinds of sentences available;
    4. The guideline sentencing range;
    5. The need to avoid unwarranted sentence disparities among defendants with similar records who have been
       found guilty of similar conduct.




CR-104 (wpd 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3
            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 4 of 6 Page ID #:4798

 USA vs.      Jorge Ramos aka Miguel Quintanilla                                             Docket No.:      CR 17-00278-ODW-8



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 4, 2021
            Date                                                                U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                                Clerk, U.S. District Court



            January 4, 2021                                           By        Sheila English /s/
            Filed Date                                                          Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                  9.     The defendant must not knowingly associate with any persons engaged
       crime;                                                                                 in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                       convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                      officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                             the court has completed an individualized review and has determined that
       otherwise directed by the probation officer;                                           the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                     rehabilitation;
       the court or probation officer;                                                 10.    The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district without                   purchase, possess, use, distribute, or administer any narcotic or other
       first receiving the permission of the court or probation officer;                      controlled substance, or any paraphernalia related to such substances,
 5.    The defendant must answer truthfully the inquiries of the probation                    except as prescribed by a physician;
       officer, unless legitimately asserting his or her Fifth Amendment               11.    The defendant must notify the probation officer within 72 hours of being
       right against self-incrimination as to new criminal conduct;                           arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation               12.    For felony cases, the defendant must not possess a firearm, ammunition,
       officer and must notify the probation officer at least 10 days before                  destructive device, or any other dangerous weapon;
       any anticipated change or within 72 hours of an unanticipated                   13.    The defendant must not act or enter into any agreement with a law
       change in residence or persons living in defendant’s residence;                        enforcement agency to act as an informant or source without the
 7.    The defendant must permit the probation officer to contact him or                      permission of the court;
       her at any time at home or elsewhere and must permit confiscation               14.    The defendant must follow the instructions of the probation officer to
       of any contraband prohibited by law or the terms of supervision and                    implement the orders of the court, afford adequate deterrence from
       observed in plain view by the probation officer;                                       criminal conduct, protect the public from further crimes of the defendant;
 8.    The defendant must work at a lawful occupation unless excused by                       and provide the defendant with needed educational or vocational training,
       the probation officer for schooling, training, or other acceptable                     medical care, or other correctional treatment in the most effective
       reasons and must notify the probation officer at least ten days before                 manner.
       any change in employment or within 72 hours of an unanticipated
       change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                       Page 4
            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 5 of 6 Page ID #:4799
              The defendant must also comply with the following special conditions (set forth below).

              STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
 opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 5
            Case 2:17-cr-00278-ODW Document 1087 Filed 01/04/21 Page 6 of 6 Page ID #:4800
 USA vs.     Jorge Ramos aka Miguel Quintanilla                                  Docket No.:      CR 17-00278-ODW-8



                                                                      RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                    CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6
